COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
                                                                     No. 08-16-00109-CV
IN RE:                                            §
                                                               AN ORIGINAL PROCEEDING
                                                  §
FAMILY DOLLAR STORES OF                                                IN MANDAMUS
TEXAS, LLC,
                                                  §
Relator.
                                                  §

                                                  §

                                  MEMORANDUM OPINION

         Pending before the Court is a joint motion which requests dismissal of this original

proceeding. See TEX.R.APP.P. 42.1(a). The same motion has been filed in the related direct

appeal, Family Dollar Stores of Texas, LLC v. Ana Maria Ramirez, No. 08-16-00111-CV. The

parties represent in the motion that the trial court has entered an order stating that upon dismissal

of this original proceeding, the trial court’s May 16, 2016 order will be vacated, and the parties

will be compelled to arbitrate pursuant to their agreement. The parties request that we dismiss

the original proceeding, but the motion also asks the Court to set aside the trial court’s order

dated May 16, 2016 without regard to the merits and remand the case for rendition of judgment

in accordance with the agreement of the parties. An appellate court cannot dismiss an appeal or

original proceeding, and at the same time, grant affirmative relief in the case. Consequently, we
have construed the motion as requesting dismissal of the original proceeding. We grant the

motion and dismiss this original proceeding.


                                               STEVEN L. HUGHES, Justice
July 29, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                 2